

116 HR 6451 IH: Fair Coronavirus Credit Reporting Act of 2020
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6451IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Neguse introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to prohibit debt from medically necessary procedures related to COVID–19 from being included on credit reports, and for other purposes.1.Short titleThis Act may be cited as the Fair Coronavirus Credit Reporting Act of 2020.2.Prohibition on reporting medically necessary procedures related to the novel coronavirus disease (COVID–19) outbreak(a)In generalSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the following new paragraph:(9)Any information related to a debt arising from a medically necessary procedure related to the novel coronavirus disease (COVID–19) outbreak..(b)Medically necessary procedure definedSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following:(bb)Medically necessary procedureThe term medically necessary procedure means health care services needed to prevent, diagnose, or treat COVID–19 or its symptoms and that meet accepted standards of medicine..